DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, lines 1-2: “the coupling” should be changed to “the coupling layer”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20, line 3: “reflected acoustic signal” should be changed to “the reflected acoustic signal”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22, line 1: “claim 20” should be changed to “claim 21”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the housing” as “a housing”.
Claim 18 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the housing” as “a housing”.
Claim 19 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the opening” as “an opening”.
Claim 19 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the housing” as “a housing”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 55-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 55 is directed to a method for determining a physiological parameter, which is a computational algorithm, mental process, or abstract idea. Claim 55 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 55 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 55 recites an abstract idea. In particular, claim 55 recites the following limitations:
[A1] A method for determining a physiological parameter comprising the steps of: providing an acoustic signal to a muscle or muscle group; [B1] receiving a reflected acoustic signal; [C1] and processing the reflected acoustic signal to determine a physiological parameter based on the reflected acoustic signal. These elements [A1]-[C1] of claim 55 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 55 does not recite any limitations that are beyond the judicial exception. Additionally, none of the elements of claim 1 integrate the exception into a practical application of the exception and do not amount to more than insignificant extra-solution activity. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, there are no elements that qualify as significantly more because the limitations are simply directed to a method of performing a mathematical algorithm.
.
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 56 depends from claim 55, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 16, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saidi et al. "Conception of a biomedical transducer for characterization of the cortical bone", 2011 8th International Multi-Conference on Systems, Signals and Devices, IEEE, 22 March 2011 (2011-03-22), pages 1-5.
Regarding claim 1, Saidi discloses:
A device comprising: a transducer (section 2 discloses wherein the system contains a pair of transducers); a mounting assembly (slide caliper) coupled to the transducer and configured to mount the transducer adjacent to or in contact with a portion of a user's body (Figure 1 and Section 2 discloses wherein the transducers are mounted on the slide caliper and are positioned so as to be at a fixed point from the tibia of a subject); the transducer comprises: a transmitter configured to generate and transmit an acoustic signal to a portion of the user's body (section 2 and Figure 1 disclose wherein the transducers include a transmitter and sections 3 and 4 disclose wherein the transmitter portion transmits an acoustic signal to the bone of the subject); and a receiver spaced apart from the transmitter by between 1 mm to 100mm configured to receive a reflected acoustic signal (section 2 and Figure 1 disclose wherein the transducers include a receiver. Section 5 discloses wherein the receiver the receives the reflected acoustic signal and the captions of figures 13 and 14 disclose wherein the distance between the emitter or transmitter and the receiver is 10 mm), and a processor (FPGA card/PC) in electronic communication with the transducer (see figure 1 and section 2), the processor configured to determine a physiological parameter based on the reflected acoustic signal (Sections 1, 6, and 7 discloses wherein the system determines the bone characteristics (physiological parameter) using the transmitted and reflected acoustic signal readings).
	Regarding claim 2, Saidi discloses the device of claim 1 and Saidi further discloses:
wherein the acoustic signal transmitted by the transducer is a low frequency acoustic signal or a vibroacoustic signal (abstract and figures 12-14 disclose wherein the signal frequencies are low frequency).
Regarding claim 13, Saidi discloses the device of claim 1 and Saidi further discloses:
wherein the device comprises a coupling layer disposed between the transducer and a portion of the user's body adjacent the transducer (Figures 1, 6, and 7 show wherein a horn section (coupling layer) is disposed between the subject’s body and the transducer).
Regarding claim 16, Saidi discloses the device of claim 13 and Saidi further discloses:
wherein the coupling layer is adhered or attached to a user proximal face of the housing (Figures 1, 6, and 7 show wherein a horn section (coupling layer) is adhered to a user proximal face of a housing of the transducer).
Regarding claim 18, Saidi discloses the device of claim 13 and Saidi further discloses:
wherein the coupling layer can be removably attached to a portion of the user's body (Figures 1, 6, and 7 show wherein a horn section (coupling layer) can be removable attached to a portion of the user’s body) or a face of the housing.
Regarding claim 20, Saidi discloses the device of claim 13 and Saidi further discloses:
wherein the at least one physiological parameter is determined based on a mathematical relationship between the physiological parameter and reflected acoustic signal (abstract and sections 1 and 3-7 disclose wherein the system uses a mathematical relationship of the received reflected acoustic signal data to generate bone characteristics).
Regarding claim 21, Saidi discloses the device of claim 13 and Saidi further discloses:
wherein the at least one physiological parameter is a muscular parameter or a fat parameter or a bone density parameter (sections 3 and 7 disclose wherein the system uses the signal data to determine bone density).
Claims 55 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. (U.S. Pub. No. 2015/0099972) (applicant provided).
Regarding claim 55, Jacobson discloses:
A method for determining a physiological parameter (see paragraphs 0036-0042) comprising the steps of: providing an acoustic signal to a muscle or muscle group (see figures 1, 5, paragraphs 0029-0030 and 0034 which disclose wherein an acoustic signal is transmitted and wherein the transmission is aimed or provided to a muscle); receiving a reflected acoustic signal (paragraphs 0029, 0031-0032, 0036-0039 disclose wherein the system receives and processes the reflected acoustic signal); and processing the reflected acoustic signal to determine a physiological parameter based on the reflected acoustic signal (paragraphs 0036-0042 discloses wherein the reflected acoustic signal is processed to physiological states, parameters, and conditions of the muscle).
Regarding claim 56, Jacobson discloses the device of claim 56 and Jacobson further discloses:
wherein the reflected acoustic signal is reflected off at least the muscle or muscle group of a user (see figures 1, 5, paragraphs 0029-0032, 0034, and 0036-0029 which disclose wherein an acoustic signal is transmitted towards a muscle and wherein the signal is reflected from the muscle and received for processing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Jacobson.
Regarding claim 3, Saidi discloses the device of claim 2, yet Saidi does not disclose:
wherein the acoustic signal is of a frequency less than or equal to 250Hz.
However, in the same field of acoustic physiological detection systems, Jacobsen discloses:
wherein the acoustic signal is of a frequency less than or equal to 250Hz (paragraph 0034 discloses wherein the system can use acoustic waves with frequencies as low as 20 Hz). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the acoustic signal is of a frequency less than or equal to 250Hz, as a simple substitution for the acoustic signal frequency of Saidi, to achieve the predictable result of measuring reflected acoustic signal frequency values for physiological determination. 
Regarding claim 4, Saidi discloses the device of claim 1, yet Saidi does not disclose:
wherein the acoustic signal is of a frequency greater than or equal to 50Hz and less than or equal to 500Hz.
However, in the same field of acoustic physiological detection systems, Jacobsen discloses:
wherein the acoustic signal is of a frequency greater than or equal to 50Hz and less than or equal to 500Hz (paragraph 0034 discloses wherein the system can use acoustic waves with frequencies between 20Hz to 20kHz such that the system would be capable of operating at a frequency between 50Hz and 500Hz). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the acoustic signal is of a frequency greater than or equal to 50Hz and less than or equal to 500Hz, as a simple substitution for the acoustic signal frequency of Saidi, to achieve the predictable result of measuring reflected acoustic signal frequency values for physiological determination. 
Regarding claim 22, Saidi discloses the device of claim 21, yet Saidi does not disclose:
wherein the muscular parameter is any one of: muscle density, muscle fatigue, muscle activation or muscle engagement.
However, in the same field of acoustic physiological detection systems, Jacobsen discloses:
wherein the muscular parameter is any one of: muscle density, muscle fatigue, muscle activation or muscle engagement (See paragraphs 0041, 0047, and 0048).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saidi to incorporate wherein the muscular parameter is any one of: muscle density, muscle fatigue, muscle activation or muscle engagement, as taught by Jacobsen, in order to evaluate and characterize muscle characteristics of a user so as to improve outcomes of physical therapy and sports training.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Mansy et al. (U.S. Pub. No. 2002/0151789).
Regarding claim 6, Saidi discloses the device of claim 1, yet Saidi does not disclose:
wherein the transducer is a vibroacoustic transducer capable of generating and receiving a vibroacoustic signal.
However, in the same field of acoustic physiological detection systems, Mansy discloses:
wherein the transducer is a vibroacoustic transducer capable of generating and receiving a vibroacoustic signal (Figures 3 and paragraphs 0027-0032 discloses wherein the system uses vibroacoustic transducers for generating and receiving vibroacoustic wave signal data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the transducer is a vibroacoustic transducer capable of generating and receiving a vibroacoustic signal, as taught by Mansy, in order to more precisely detect physiological signals of the body of a user. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Sarvazyan et al. (U.S. Pub. No. 2008/0097211).
Regarding claim 11, Saidi discloses the device of claim 1, and Saidi further disclose:
the transmitter and the receiver being spaced apart from each other, wherein an opening is positioned adjacent the receiver (See figure 1).
Yet Saidi does not disclose:
a housing, the transmitter and the receiver being located within the housing, wherein the housing comprises an opening positioned within the housing and adjacent the receiver.
However, in the same field of acoustic physiological detection systems, Sarvazyan discloses:
a housing (ultrasonic probe body 171a), the transmitter (transmitting transducer 182) and the receiver (receiving transducer 184) being located within the housing, wherein the housing comprises an opening positioned within the housing and adjacent the receiver (See figure 19 wherein the housing body has openings for the transducers/receiver to protrude).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saidi to incorporate a housing, the transmitter and the receiver being located within the housing, wherein the housing comprises an opening positioned within the housing and adjacent the receiver, as taught by Sarvazyan, in order to protect and incorporate the components of the device. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Sarvazyan, as applied to claim 11, and further in view of Lewis, Jr. et al. (U.S. Pub. No. 2014/0350397).
Regarding claim 12, Saidi in view of Sarvazyan discloses the device of claim 11, yet Saidi does not disclose:
wherein the opening defines an air gap adjacent the receiver.
However, in the same field of acoustic physiological detection systems, Lewis discloses:
wherein the opening defines an air gap adjacent the receiver (Figure 27 shows wherein there is an opening adjacent to the transducers 20 (receiver) such that the opening defines an air gap).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the opening defines an air gap adjacent the receiver, as taught by Lewis, in order to control the arrangement and disposition of the transducer devices for more accurate measurement (paragraph 0183). 
Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Stringer (U.S. Pub. No. 2007/0016030).
Regarding claim 14, Saidi discloses the device of claim 13, yet Saidi does not disclose:
wherein the coupling layer is formed from a resilient material.
However, in the same field of frequency based physiological detection systems, Stringer discloses:
wherein the coupling layer is formed from a resilient material (Paragraph 0036 discloses wherein the transducer array contains a gap or contact area portion that can be made of resilient material such as silicone).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the coupling layer is formed from a resilient material, as taught by Stringer so as to reduce reflections by using material that substantially acoustically matches bodily tissue (paragraph 0036). 
Regarding claim 15, Saidi in view of Stringer discloses the device of claim 14, yet Saidi does not disclose:
wherein the coupling layer is formed from at least one or a combination of the group comprising silicone material, elastomer, elastomeric material, rubberized material, silicone rubber material and a thermoplastic material.
However, in the same field of frequency based physiological detection systems, Stringer discloses:
wherein the coupling layer is formed from at least one or a combination of the group comprising silicone material, elastomer, elastomeric material, rubberized material, silicone rubber material and a thermoplastic material (Paragraph 0036 discloses wherein the transducer array contains a gap or contact area portion that can be made of resilient material such as silicone).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the coupling layer is formed from at least one or a combination of the group comprising silicone material, elastomer, elastomeric material, rubberized material, silicone rubber material and a thermoplastic material, as taught by Stringer so as to reduce reflections by using material that substantially acoustically matches bodily tissue (paragraph 0036).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Callahan et al. (U.S. Pat. No. 5467775).
Regarding claim 19, Saidi discloses the device of claim 13, yet Saidi does not disclose:
wherein the coupling comprises an aperture within it, the aperture being aligned with the opening in the housing when the coupling layer is adhered or attached to the housing.
However, in the same field of acoustic transducer devices, Callahan discloses:
wherein the coupling comprises an aperture within it, the aperture being aligned with the opening in the housing when the coupling layer is adhered or attached to the housing (Figures 3D and 4 disclose wherein the coupling 54 comprises an aperture within it and wherein the aperture is aligned with the opening in the housing 86 when the coupling 54 is adhered to the housing 86).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the coupling comprises an aperture within it, the aperture being aligned with the opening in the housing when the coupling layer is adhered or attached to the housing, as taught by Callahan, in order to allow for acoustic transmission to the body of a subject while maintaining a more comfortable contact with said subject.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Gencer et al. (U.S. Pub. No. 2015/0201838).
Regarding claim 27, Saidi discloses the device of claim 20, yet Saidi does not disclose:
wherein the mathematical relationship is a proportional relationship between an amplitude of the reflected acoustic signal and a muscle density, wherein muscle density is proportional to the amplitude of the reflected acoustic signal.
However, in the same field of acoustic wave analysis devices, Gencer discloses:
wherein the mathematical relationship is a proportional relationship between an amplitude of the reflected acoustic signal and a muscle density, wherein muscle density is proportional to the amplitude of the reflected acoustic signal (paragraph 0046 discloses a mathematical equation or relationship involving the amplitude of the ultrasound or acoustic wave and the density of tissue wherein the given equation can be rewritten as                         
                            ρ
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            (
                                            ∆
                                            ω
                                            t
                                            )
                                        
                                    
                                
                                
                                    4
                                    
                                        
                                            c
                                        
                                        
                                            s
                                        
                                    
                                    I
                                
                            
                        
                    , where ρ is the density of tissue/muscle and P0 is the amplitude of the ultrasound or acoustic wave such that the two would be proportional to one another).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the mathematical relationship is a proportional relationship between an amplitude of the reflected acoustic signal and a muscle density, wherein muscle density is proportional to the amplitude of the reflected acoustic signal, as taught by Gencer, in order to accurately assess and determine the properties of an area or subject of interest.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi in view of Hyde et al. (U.S. Pub. No. 2017/0164876).
Regarding claim 32, Saidi discloses the device of claim 1, Saidi further discloses:
A system for determining a physiological parameter of a user comprising: a remote processor in communication with the device (Figure 1 shows wherein the FPGA card (processor) is remote from and in communication with the device), the processor receiving the reflected acoustic signal or a signal indicative of the reflected acoustic signal and the processor further configured to determine at least one physiological parameter based on a parameter of the reflected acoustic signal (Sections 2 and 5-7 disclose wherein the FPGA circuit processes the acoustic signal data to determine the bone characteristic data), wherein the processor is separate from the device (Figure 1 shows wherein the FPGA card (processor) is remote from and in communication with the device),
Yet Saidi does not disclose:
a mobile device in wireless communication with the device, the mobile device providing feedback to the user based on one or more muscular parameters detected from the reflected acoustic signal by the processor, the mobile device comprising a user interface for communication with the user, the mobile device presenting one or more exercise routines to the user via the user interface, the mobile device receiving a selection of one or more exercise routines to be performed by the user and the mobile device providing feedback regarding an aspect of the one or more exercise routines based on the one or more determined muscular parameters.
However, in the same field of acoustic physiological parameter systems, Hyde discloses:
a mobile device in wireless communication with the device, the mobile device providing feedback to the user (paragraphs 0124, 0126, 0148, and 0218 disclose wherein a mobile device may be in communication the data acquisition and processing device and wherein the mobile device provides output, displays, or feedback based on the communicated data) based on one or more muscular parameters detected from the reflected acoustic signal by the processor (at least paragraphs 0132, 0147, and 0175 disclose wherein the systems evaluates or detects physiological conditions including pain and/or weakening of the muscles (muscle parameters) and at least paragraphs 0133 and 0141 disclose wherein the physiological conditions are determined from an acoustic sensor), the mobile device comprising a user interface for communication with the user (paragraphs 0124, 0126, 0148, and 0218 disclose wherein a mobile device may be in communication the data acquisition and processing device and wherein the mobile device provides output, displays, or feedback based on the communicated data to a user), the mobile device presenting one or more exercise routines to the user via the user interface, the mobile device receiving a selection of one or more exercise routines to be performed by the user and the mobile device providing feedback regarding an aspect of the one or more exercise routines based on the one or more determined muscular parameters (paragraphs 0229, 0259, 0266, disclose wherein the system provides an exercise regimen to a subject and further provides personalized instruction and feedback based on the sensed physiological conditions including the pain and weakening of muscles (muscle parameters) during the exercise regimen). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Saidi to incorporate a mobile device in wireless communication with the device, the mobile device providing feedback to the user based on one or more muscular parameters detected from the reflected acoustic signal by the processor, the mobile device comprising a user interface for communication with the user, the mobile device presenting one or more exercise routines to the user via the user interface, the mobile device receiving a selection of one or more exercise routines to be performed by the user and the mobile device providing feedback regarding an aspect of the one or more exercise routines based on the one or more determined muscular parameters, as taught by Hyde, in order to improve the efficiency and results of a workout routine or exercise so as to improve the benefits and output for the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792